COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-360-CV

TRISH RUDDER	APPELLANT



V.



WASHINGTON MUTUAL BANK	APPELLEE





----------

FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant Trish Rudder’s brief was originally due to be filed on March 25, 2005.  
On July 26, 2005, appellant filed her third motion to extend time to file her brief.  On August 5, 2005, we issued an order granting her motion, ordering her brief due September 23, 2005, and stating that no further extensions for her brief would be granted.

On September 28, 2005, we notified appellant that her brief had not been filed as required by rule 38.6(a).  
 
See
 T
EX
. R. A
PP
. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1). 
Appellant responded to our letter by filing her fourth motion to extend time to file her brief, stating that “[b]ecause of unexpected emergencies and interruptions (including the uncertainties which existed for everyone during the recent hurricanes), it is mandatory for the Appellant to seek another extension.”  Appellant has failed to articulate a specific reason for her failure to file a brief.
 

Because appellant’s brief is more than six months overdue to be filed and because appellant’s brief still has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.

    

PER CURIAM 			

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:   November 10, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.